Execution Copy

 

Exhibit 10.4

--------------------------------------------------------------------------------

 

SERVICING AND CUSTODIAN AGREEMENT

 

among

 

AMERICREDIT FINANCIAL SERVICES, INC.,

as Servicer and Custodian,

 

AMERICREDIT REPURCHASE TRUST,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent and Backup Servicer,

 

and

 

BARCLAYS BANK PLC,

as Agent

 

Dated as of

August 19, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

   2

SECTION 1.1.

   Definitions    2

SECTION 1.2.

   Other Definitional Provisions.    2 ARTICLE II ADMINISTRATION AND SERVICING
OF RECEIVABLES    3

SECTION 2.1.

   Duties of the Servicer    3

SECTION 2.2.

   Collection of Receivable Payments; Modifications of Receivables; Lock-Box
Agreements.    4

SECTION 2.3.

   Realization upon Receivables.    6

SECTION 2.4.

   Insurance.    7

SECTION 2.5.

   Maintenance of Security Interests in Vehicles.    8

SECTION 2.6.

   Covenants, Representations, and Warranties of Servicer.    9

SECTION 2.7.

   Purchase of Receivables Upon Breach of Covenant or Representation and
Warranty    11

SECTION 2.8.

   Total Servicing Fee; Payment of Certain Expenses by Servicer    12

SECTION 2.9.

   Servicer’s Certificate    12

SECTION 2.10.

   Notice of Servicer Event of Default    12

SECTION 2.11.

   [Reserved]    13

SECTION 2.12.

   Access to Certain Documentation and Information Regarding Receivables    13

SECTION 2.13.

   Monthly Tape    13

SECTION 2.14.

   Fidelity Bond and Errors and Omissions Policy    14

SECTION 2.15.

   Additional Backup Servicer Duties    14 ARTICLE III THE SERVICER    14

SECTION 3.1.

   Liability of Servicer; Indemnities.    14

SECTION 3.2.

   Merger or Consolidation of, or Assumption of the Obligations of the Servicer
or Backup Servicer.    16

SECTION 3.3.

   Limitation on Liability of Servicer, Backup Servicer and Others.    17

SECTION 3.4.

   Delegation of Duties    18

SECTION 3.5.

   Servicer and Backup Servicer Not to Resign    18

SECTION 3.6.

   Administrative Duties of Servicer;    18 ARTICLE IV SERVICER TERMINATION   
19

SECTION 4.1.

   Servicer Event of Default    19

SECTION 4.2.

   Consequences of a Servicer Event of Default    21

SECTION 4.3.

   Appointment of Successor.    22

SECTION 4.4.

   Notification to Owners    23

SECTION 4.5.

   Waiver of Past Defaults    23 ARTICLE V THE CUSTODIAN    23

SECTION 5.1.

   Appointment of Custodian; Acknowledgment of Receipt    23

SECTION 5.2.

   Maintenance of Receivables Files at Office    23

SECTION 5.3.

   Duties of Custodian.    23

SECTION 5.4.

   Instructions; Authority to Act    25

SECTION 5.5.

   Custodian Fee    25

SECTION 5.6.

   Indemnification by the Custodian    25

SECTION 5.7.

   Advice of Counsel    25

SECTION 5.8.

   Effective Period, Termination, and Amendment; Interpretive and Additional
Provisions    25

SECTION 5.9.

   Representations, Warranties and Covenants of Custodian.    26



--------------------------------------------------------------------------------

ARTICLE VI MISCELLANEOUS    28

SECTION 6.1.

   Governing Law    28

SECTION 6.2.

   Notices    28

SECTION 6.3.

   Binding Effect    29

SECTION 6.4.

   Severability    29

SECTION 6.5.

   Separate Counterparts    29

SECTION 6.6.

   Limitation of Liability of Owner Trustee    30 EXHIBITS AND SCHEDULES EXHIBIT
A    Form of Servicer’s Certificate SCHEDULE A    Form of Custodian’s
Acknowledgment

 

ii



--------------------------------------------------------------------------------

THIS SERVICING AND CUSTODIAN AGREEMENT, dated as of August 19, 2004, is between
AmeriCredit Financial Services, Inc. (“AmeriCredit”), as Servicer (in such
capacity, the “Servicer”) and as Custodian (in such capacity, the “Custodian”),
AmeriCredit Repurchase Trust (the “Trust”), Wells Fargo Bank, National
Association, as Collateral Agent (in such capacity, the “Collateral Agent”) and
Backup Servicer (in such capacity, the “Backup Servicer”) and Barclays Bank PLC
as Agent (in such capacity, the “Agent”).

 

W I T N E S S E T H

 

WHEREAS, AmeriCredit Repurchase Trust (the “Trust”), Barclays Bank PLC, as
Agent, and Sheffield Receivables Corporation (“Sheffield”) have entered into a
Note Purchase Agreement, dated as of the date hereof (the “Note Purchase
Agreement”);

 

WHEREAS, the Trust, AmeriCredit, AFS Warehouse Corp. (“AWC”), Sheffield and the
Collateral Agent have entered into a Security Agreement dated as of the date
hereof (the “Security Agreement”);

 

WHEREAS, AmeriCredit, AWC, the Collateral Agent, and the Trust have entered into
a Master Receivables Purchase Agreement, dated as of the date hereof (the
“Receivables Purchase Agreement”), pursuant to which AWC agrees to sell,
transfer and assign to the Trust all of its right, title and interest in and to
the Receivables described in the Schedules of Receivables attached to the
Supplements (as defined below);

 

WHEREAS, pursuant to the Receivables Purchase Agreement, AWC and the Trust will
enter into Supplements to the Receivables Purchase Agreement from time to time
(each a “Supplement”), whereby AWC will sell, transfer and assign to the Trust
on the applicable Receivables Transfer Date (as defined in the Receivables
Purchase Agreement) all of its right, title and interest in and to Receivables
listed on the Schedules of Receivables attached to such Supplements;

 

WHEREAS, pursuant to the Security Agreement, the Trust will pledge to the
Collateral Agent for the benefit of the Secured Parties all of its right, title
and interest in the Collateral, including, but not limited to, the Receivables
and the Other Conveyed Property (as defined in the Receivables Purchase
Agreement);

 

WHEREAS, the Servicer is willing to service the Receivables;

 

WHEREAS, the Backup Servicer is willing to provide backup servicing with respect
to the Receivables; and

 

WHEREAS, the Collateral Agent wishes to appoint the Custodian to hold the
Receivable Files as the custodian on behalf of the Collateral Agent.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
of other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1. Definitions. Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in Annex A to the Security Agreement.

 

SECTION 1.2. Other Definitional Provisions.

 

(a) Capitalized terms used herein and not otherwise defined herein have meanings
assigned to them in the Security Agreement or, if not defined therein, the Note
Purchase Agreement.

 

(b) All terms defined in this Agreement shall have the defined meanings when
used in any instrument governed hereby and in any certificate or other document
made or delivered pursuant hereto unless otherwise defined therein.

 

(c) As used in this Agreement, in any instrument governed hereby and in any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms not defined in this Agreement or in any such instrument,
certificate or other document, and accounting terms partly defined in this
Agreement or in any such instrument, certificate or other document to the extent
not defined, shall have the respective meanings given to them under generally
accepted accounting principles as in effect on the date of this Agreement or any
such instrument, certificate or other document, as applicable. To the extent
that the definitions of accounting terms in this Agreement or in any such
instrument, certificate or other document are inconsistent with the meanings of
such terms under generally accepted accounting principles, the definitions
contained in this Agreement or in any such instrument, certificate or other
document shall control.

 

(d) The words “hereof,” “herein,” “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; Section, Schedule and Exhibit references
contained in this Agreement are references to Sections, Schedules and Exhibits
in or to this Agreement unless otherwise specified; and the term “including”
shall mean “including without limitation.”

 

(e) The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.

 

(f) Any agreement, instrument or statute defined or referred to herein or in any
instrument or certificate delivered in connection herewith means such agreement,
instrument or statute as from time to time amended, modified or supplemented and
includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein; references to a Person
are also to its permitted successors and assigns.

 

2



--------------------------------------------------------------------------------

ARTICLE II

 

ADMINISTRATION AND SERVICING OF RECEIVABLES

 

SECTION 2.1. Duties of the Servicer. (a) The Servicer is hereby authorized to
act as agent for the Trust and in such capacity shall manage, service,
administer and make collections on the Receivables, and perform the other
actions required by the Servicer under this Agreement. The Servicer agrees that
its servicing of the Receivables shall be carried out in accordance with
customary and usual procedures of institutions which service motor vehicle
retail installment sales contracts and, to the extent more exacting, the degree
of skill and attention that the Servicer exercises from time to time with
respect to all comparable motor vehicle receivables that it services for itself
or others. The Servicer’s duties shall include, without limitation, collection
and posting of all payments, responding to inquiries of Obligors on the
Receivables, investigating delinquencies, sending payment coupons to Obligors,
reporting any required tax information to Obligors, monitoring the collateral,
complying with the terms of the Lock-Box Agreement, accounting for collections
and furnishing monthly and annual statements to the Collateral Agent with
respect to distributions, monitoring the status of Insurance Policies with
respect to the Financed Vehicles and performing the other duties specified
herein.

 

(b) The Servicer shall also administer and enforce all rights and
responsibilities of the holder of the Receivables provided for in the Dealer
Agreements and Auto Loan Purchase and Sale Agreements (and shall maintain
possession of the Dealer Agreements and Auto Loan Purchase and Sale Agreements,
to the extent it is necessary to do so), the Dealer Assignments, the Third-Party
Lender Assignments and the Insurance Policies, to the extent that such Dealer
Agreements, Auto Loan Purchase and Sale Agreements, Dealer Assignments, Third
Party Lender Assignments and Insurance Policies relate to the Receivables, the
Financed Vehicles or the Obligors. The Servicer shall follow its customary
standards, policies, and procedures as required by its Credit and Collection
Policy and shall have full power and authority, acting alone, to do any and all
things in connection with such managing, servicing, administration and
collection that it may deem necessary or desirable. Without limiting the
generality of the foregoing, the Servicer is hereby authorized and empowered by
the Trust to execute and deliver, on behalf of the Trust, any and all
instruments of satisfaction or cancellation, or of partial or full release or
discharge, and all other comparable instruments, with respect to the Receivables
and with respect to the Financed Vehicles; provided, however, that
notwithstanding the foregoing, the Servicer shall not, except pursuant to an
order from a court of competent jurisdiction, release an Obligor from payment of
any unpaid amount under any Receivable or waive the right to collect the unpaid
balance of any Receivable from the Obligor.

 

(c) The Servicer is hereby authorized to commence, in its own name or in the
name of the Trust, a legal proceeding to enforce a Receivable pursuant to
Section 2.3 or to commence or participate in any other legal proceeding
(including, without limitation, a bankruptcy proceeding) relating to or
involving a Receivable, an Obligor or a Financed Vehicle. If the Servicer
commences or participates in such a legal proceeding in its own name, the Trust
shall thereupon be deemed to have automatically assigned such Receivable to the
Servicer solely for purposes of commencing or participating in any such
proceeding as a party or claimant, and the Servicer is authorized and empowered
by the Trust to execute and deliver in the Servicer’s

 

3



--------------------------------------------------------------------------------

name any notices, demands, claims, complaints, responses, affidavits or other
documents or instruments in connection with any such proceeding. The Collateral
Agent shall, in its reasonable discretion, furnish the Servicer with any limited
powers of attorney and other documents which the Servicer may reasonably request
and which the Servicer deems necessary or appropriate and take any other steps
which the Servicer may deem necessary or appropriate to enable the Servicer to
carry out its servicing and administrative duties under this Agreement.

 

SECTION 2.2. Collection of Receivable Payments; Modifications of Receivables;
Lock-Box Agreements.

 

(a) Consistent with the standards, policies and procedures required by this
Agreement and the Credit and Collection Policy, the Servicer shall make
reasonable efforts to collect all payments called for under the terms and
provisions of the Receivables as and when the same shall become due, and shall
follow such collection procedures as it follows with respect to all comparable
automobile receivables that it services for itself or others and otherwise act
with respect to the Receivables, the Dealer Agreements, the Dealer Assignments,
the Auto Loan Purchase and Sale Agreements, the Third-Party Lender Assignments,
the Insurance Policies and the Other Conveyed Property in such manner as will,
in the reasonable judgment of the Servicer, maximize the amount to be received
by the Trust with respect thereto. The Servicer is authorized in its discretion
to waive any prepayment charge, late payment charge or any other similar fees
that may be collected in the ordinary course of servicing any Receivable.

 

(b) The Servicer may at any time agree to a modification or amendment of a
Receivable in order to (i) not more than once per year, change the Obligor’s
regular monthly due date to a date that shall in no event be later than 30 days
after the original monthly due date of that Receivable or (ii) re-amortize the
Scheduled Receivables Payments on the Receivable following a partial prepayment
of principal, in accordance with its customary procedures and the Credit and
Collection Policy if the Servicer believes in good faith that such extension,
modification or amendment is necessary to avoid a default on such Receivable,
will maximize the amount to be received by the Trust with respect to such
Receivable, and is otherwise in the best interests of the Trust.

 

(c) The Servicer may grant payment extensions on, or other modifications or
amendments to, a receivable (in addition to those modifications permitted by
Section 2.2(b)) in accordance with its customary procedures and the Credit and
Collection Policy if the Servicer believes in good faith that such extension,
modification or amendment is necessary to avoid a default on such Receivable,
will maximize the amount to be received by the Trust with respect to such
Receivable, and is otherwise in the best interests of the Trust; provided,
however, that:

 

(i) In no event may a Receivable be extended more than twice during any twelve
month period or more than eight times during the full term of such Receivable;

 

(ii) In no event may a Receivable be extended beyond the date 88 months after
the date on which such Receivable was originated;

 

4



--------------------------------------------------------------------------------

(iii) the Servicer shall not amend or modify a Receivable (except as provided in
Section 2.2(b) and clause (i) and (ii) of this Section 2.2(c)) if such amendment
or modification would cause the Net Investment to exceed the Net Receivables
Balance.

 

(d) The Servicer shall use its best efforts to notify or direct Obligors to make
all payments on the Receivables, whether by check or by direct debit of the
Obligor’s bank account, to be made directly to one or more Lock-Box Banks,
acting as agent for the Trust pursuant to a Lock-Box Agreement. The Servicer
shall use its best efforts to notify or direct any Lock-Box Bank to deposit all
payments on the Receivables in the Lock-Box Account no later than the Business
Day after receipt, and to cause all amounts credited to the Lock-Box Account on
account of such payments to be transferred to the Collection Account no later
than the second Business Day after receipt of such payments. The Lock-Box
Account shall be a demand deposit account held by the Lock-Box Bank, or at the
request of any Agent, an Eligible Deposit Account.

 

No later than one month after the date on which a Receivable was sold to the
Trust, the Servicer shall have notified the Obligor that makes its payments on
such Receivable by check to make such payments thereafter directly to the
Lock-Box Bank (except in the case of Obligors that have already been making such
payments to the Lock-Box Bank), and shall have provided such Obligor with
remittance invoices in order to enable such Obligor to make such payments
directly to the Lock-Box Bank for deposit into the Lock-Box Account, and the
Servicer will continue, not less often than every three months, to so notify
those Obligors who have failed to make payments to the Lock-Box Bank. The
Servicer will prohibit payments on receivables other than the Receivables from
being made to the Lock-Box Account. If and to the extent requested by the Agent,
the Servicer shall request each Obligor that makes payment on the Receivables by
direct debit of such Obligor’s bank account, to execute a new authorization for
automatic payment which in the judgment of the Agent is sufficient to authorize
direct debit by the Lock-Box Bank on behalf of the Trust. If at any time, the
Lock-Box Bank is unable to directly debit an Obligor’s bank account that makes
payment on the Receivables by direct debit and if such inability is not cured
within 15 days or cannot be cured by execution by the Obligor of a new
authorization for automatic payment, the Servicer shall notify such Obligor that
it cannot make payment by direct debit and must thereafter make payment by
check.

 

Notwithstanding any Lock-Box Agreement, or any of the provisions of this
Agreement relating to the Lock-Box Agreement, the Servicer shall remain
obligated and liable to the Trust, the Collateral Agent and Secured Parties for
servicing and administering the Receivables and the Other Conveyed Property in
accordance with the provisions of this Agreement without diminution of such
obligation or liability by virtue thereof.

 

In the event of a termination of the Servicer, the successor Servicer shall
assume all of the rights and obligations of the outgoing Servicer under the
Lock-Box Agreement subject to the terms hereof. In such event, the successor
Servicer shall be deemed to have assumed all of the outgoing Servicer’s interest
therein and to have replaced the outgoing Servicer as a party to each such
Lock-Box Agreement to the same extent as if such Lock-Box Agreement had been
assigned to the successor Servicer, except that the outgoing Servicer shall not
thereby be relieved of any liability or obligations on the part of the outgoing
Servicer to the Lock-Box Bank under such Lock-Box Agreement. The outgoing
Servicer shall, upon request of the Collateral Agent, but at the expense of the
outgoing Servicer, deliver to the successor Servicer all documents and records

 

5



--------------------------------------------------------------------------------

relating to each such Lock-Box Agreement and an accounting of amounts collected
and held by the Lock-Box Bank and otherwise use its best efforts to effect the
orderly and efficient transfer of any Lock-Box Agreement to the successor
Servicer. In the event that the Agent elects to change the identity of the
Lock-Box Bank, the outgoing Servicer, at its expense, shall cause the Lock-Box
Bank to deliver, at the direction of the Agent to the Collateral Agent or a
successor Lock-Box Bank, all documents and records relating to the Receivables
and all amounts held (or thereafter received) by the Lock-Box Bank (together
with an accounting of such amounts) and shall otherwise use its best efforts to
effect the orderly and efficient transfer of the Lock-Box arrangements and the
Servicer shall notify the Obligors to make payments to the Lock-Box Account
established by the successor.

 

(e) The Servicer shall remit all payments by or on behalf of the Obligors
received directly by the Servicer to the Lock-Box Bank for deposit into the
Collection Account, in either case, and as soon as practicable, but in no event
later than the Business Day after receipt thereof. (For purposes of the
preceding sentence, “receipt” of a payment shall mean the initial deposit
thereof in the Servicer’s bank account.)

 

SECTION 2.3. Realization upon Receivables.

 

(a) Consistent with the standards, policies and procedures required by this
Agreement and the Credit and Collection Policy, the Servicer shall use its best
efforts to repossess (or otherwise comparably convert the ownership of) and
liquidate any Financed Vehicle securing a Receivable with respect to which the
Servicer has determined that payments thereunder are not likely to be resumed,
as soon as is practicable after default on such Receivable but in no event later
than the date on which all or any portion of a Scheduled Receivables Payment has
become 91 days delinquent; provided, however, that the Servicer may elect not to
repossess a Financed Vehicle within such time period if in its good faith
judgment it determines that the proceeds ultimately recoverable with respect to
such Receivable would be increased by forbearance. The Servicer is authorized to
follow such customary practices and procedures as it shall deem necessary or
advisable, consistent with the standard of care required by Section 2.1, which
practices and procedures may include reasonable efforts to realize upon any
recourse to Dealers and Third-Party Lenders, the sale of the related Financed
Vehicle at public or private sale, the submission of claims under an Insurance
Policy and other actions by the Servicer in order to realize upon such a
Receivable. The foregoing is subject to the provision that, in any case in which
the Financed Vehicle shall have suffered damage, the Servicer shall not expend
funds in connection with any repair or towards the repossession of such Financed
Vehicle unless it shall determine in its good faith judgment that such repair
and/or repossession shall increase the proceeds of liquidation of the related
Receivable by an amount greater than the amount of such expenses. All amounts
received upon liquidation of a Financed Vehicle shall be remitted by the
Servicer to the Collection Account as soon as practicable, but in no event later
than two (2) Business Days after receipt thereof. The Servicer shall be entitled
to recover all reasonable expenses incurred by it in the course of repossessing
and liquidating a Financed Vehicle into cash proceeds, but only out of the cash
proceeds of such Financed Vehicle, any deficiency obtained from the Obligor or
any amounts received from the related Dealer or Third-Party Lender, which
amounts in reimbursement may be retained by the Servicer (and shall not be
required to be deposited as provided in Section 2.2(e)) to the extent of such
expenses. The Servicer shall pay on behalf of the Trust any personal property
taxes assessed on repossessed Financed Vehicles. The Servicer shall be entitled
to reimbursement of any such tax from Net Liquidation Proceeds with respect to
such Receivable.

 

6



--------------------------------------------------------------------------------

(b) If the Servicer elects to commence a legal proceeding to enforce a Dealer
Agreement, Auto Loan Purchase and Sale Agreement, Dealer Assignment or
Third-Party Lender Assignment, the act of commencement shall be deemed to be an
automatic assignment from the Trust to the Servicer of the rights under such
Dealer Agreement, Auto Loan Purchase and Sale Agreement, Dealer Assignment or
Third-Party Lender Assignment for purposes of collection only. If, however, in
any enforcement suit or legal proceeding it is held that the Servicer may not
enforce a Dealer Agreement, Auto Loan Purchase and Sale Agreement, Dealer
Assignment or Third-Party Lender Assignment on the grounds that it is not a real
party in interest or a Person entitled to enforce the Dealer Agreement, Auto
Loan Purchase and Sale Agreement, Dealer Assignment or Third-Party Lender
Assignment, Trust and/or the Collateral Agent, at the Servicer’s expense, or
AWC, at AWC’s expense, shall take such steps as the Servicer deems reasonably
necessary to enforce the Dealer Agreement, Auto Loan Purchase and Sale
Agreement, Dealer Assignment or Third-Party Lender Assignment, including
bringing suit in its name or the name of AWC or of the Trust and/or the
Collateral Agent for the benefit of the Owners. All amounts recovered shall be
remitted directly by the Servicer as provided in Section 2.2(e).

 

Section 2.4. Insurance.

 

(a) The Servicer shall require, consistent with the standards, policies and
procedures required by this Agreement and the Credit and Collection Policy, that
each Financed Vehicle be insured by the related Obligor under an Insurance
Policy and shall monitor the status of such physical loss and damage insurance
coverage thereafter, in accordance with its customary servicing procedures. Each
Receivable requires the Obligor to maintain such physical loss and damage
insurance, naming AmeriCredit and its successors and assigns as additional
insureds, and permits the holder of such Receivable to obtain physical loss and
damage insurance at the expense of the Obligor if the Obligor fails to maintain
such insurance. If the Servicer shall determine that an Obligor has failed to
obtain or maintain a physical loss and damage Insurance Policy covering the
related Financed Vehicle which satisfies the conditions set forth in the
definition of “Eligible Receivable” (including, without limitation, during the
repossession of such Financed Vehicle) the Servicer may enforce the rights of
the holder of the Receivable under the Receivable to require the Obligor to
obtain such physical loss and damage insurance in accordance with its customary
servicing policies and procedures. The Servicer may maintain a vendor’s single
interest or other collateral protection insurance policy with respect to all
Financed Vehicles (“Collateral Insurance”) which policy shall by its terms
insure against physical loss and damage in the event any Obligor fails to
maintain physical loss and damage insurance with respect to the related Financed
Vehicle. All policies of Collateral Insurance shall be endorsed with clauses
providing for loss payable to the Servicer. Costs incurred by the Servicer in
maintaining such Collateral Insurance shall be paid by the Servicer.

 

(b) The Servicer may, if an Obligor fails to obtain or maintain a physical loss
and damage Insurance Policy, obtain insurance with respect to the related
Financed Vehicle and advance on behalf of such Obligor, as required under the
terms of the insurance policy, the premiums for such insurance (such insurance
being referred to herein as “Force-Placed

 

7



--------------------------------------------------------------------------------

Insurance”). All policies of Force-Placed Insurance shall be endorsed with
clauses providing for loss payable to the Servicer. Any cost incurred by the
Servicer in maintaining such Force-Placed Insurance shall only be recoverable
out of premiums paid by the Obligors or Net Liquidation Proceeds with respect to
the Receivable, as provided in Section 2.4(c).

 

(c) In connection with any Force-Placed Insurance obtained hereunder, the
Servicer may, in the manner and to the extent permitted by applicable law,
require the Obligors to repay the entire premium to the Servicer. In no event
shall the Servicer include the amount of the premium in the Amount Financed
under the Receivable. For all purposes of this Agreement, the Insurance Add-On
Amount with respect to any Receivable having Force-Placed Insurance will be
treated as a separate obligation of the Obligor and will not be added to the
Outstanding Balance of such Receivable, and amounts allocable thereto will not
be available for distribution on the Note. The Servicer shall retain and
separately administer the right to receive payments from Obligors with respect
to Insurance Add-On Amounts or rebates of Forced-Placed Insurance premiums. If
an Obligor makes a payment with respect to a Receivable having Force-Placed
Insurance, but the Servicer is unable to determine whether the payment is
allocable to the Receivable or to the Insurance Add-On Amount, the payment shall
be applied first to any unpaid Scheduled Receivables Payments and then to the
Insurance Add-On Amount. Net Liquidation Proceeds on any Receivable will be used
first to pay the Outstanding Balance and accrued interest on such Receivable and
then to pay the related Insurance Add-On Amount. If an Obligor under a
Receivable with respect to which the Servicer has placed Force-Placed Insurance
fails to make scheduled payments of such Insurance Add-On Amount as due, and the
Servicer has determined that eventual payment of the Insurance Add-On Amount is
unlikely, the Servicer may, but shall not be required to, purchase such
Receivable from the Trust for the Purchase Amount on any subsequent
Determination Date. Any such Receivable, and any Receivable with respect to
which the Servicer has placed Force-Placed Insurance which has been paid in full
(excluding any Insurance Add-On Amounts) will be assigned to the Servicer.

 

(d) The Servicer may sue to enforce or collect upon the Insurance Policies, in
its own name, if possible, or as agent of the Trust. If the Servicer elects to
commence a legal proceeding to enforce an Insurance Policy, the act of
commencement shall be deemed to be an automatic assignment of the rights of the
Trust under such Insurance Policy to the Servicer for purposes of collection
only. If, however, in any enforcement suit or legal proceeding it is held that
the Servicer may not enforce an Insurance Policy on the grounds that it is not a
real party in interest or a holder entitled to enforce the Insurance Policy, the
Trust and/or the Collateral Agent, at the Servicer’s expense, or AWC, at AWC’s
expense, shall take such steps as the Servicer deems necessary to enforce such
Insurance Policy, including bringing suit in its name or the name of the Trust
and/or the Collateral Agent for the benefit of the Owners.

 

(e) The Servicer will cause itself and may cause the Collateral Agent to be
named as named insured under all policies of Collateral Insurance.

 

SECTION 2.5. Maintenance of Security Interests in Vehicles.

 

(a) Consistent with the standards, policies and procedures required by this
Agreement and the Credit and Collection Policy, the Servicer shall take such
steps on behalf of the Trust as are necessary to maintain perfection of the
security interest created by each

 

8



--------------------------------------------------------------------------------

Receivable in the related Financed Vehicle, including, but not limited to,
obtaining the execution by the Obligors and the recording, registering, filing,
re-recording, re-filing, and re-registering of all security agreements,
financing statements and continuation statements as are necessary to maintain
the security interest granted by the Obligors under the respective Receivables.
The Collateral Agent hereby authorizes the Servicer, and the Servicer agrees, to
take any and all steps necessary to re-perfect such security interest on behalf
of the Trust as necessary because of the relocation of a Financed Vehicle or for
any other reason. In the event that the assignment of a Receivable to the Trust
is insufficient, without a notation on the related Financed Vehicle’s
certificate of title, or without fulfilling any additional administrative
requirements under the laws of the state in which the Financed Vehicle is
located, to perfect a security interest in the related Financed Vehicle in favor
of the Trust, the Servicer hereby agrees that the designation of AmeriCredit (or
a Titled Third-Party Lender) as the secured party on the Lien Certificate is in
its capacity as Servicer as agent of the Trust.

 

(b) Upon the occurrence of a Servicer Event of Default, the Collateral Agent and
the Servicer shall take or cause to be taken such action as may, in the opinion
of counsel to the Collateral Agent, be necessary to perfect or re-perfect the
security interests in the Financed Vehicles securing the Receivables in the name
of the Trust by amending the title documents of such Financed Vehicles or by
such other reasonable means as may, in the opinion of counsel to the Collateral
Agent, be necessary or prudent.

 

(c) AmeriCredit hereby agrees to pay all expenses related to such perfection or
reperfection and to take all action necessary therefor. In addition, prior to
the occurrence of a Rapid Amortization Event or a Servicer Event of Default, the
Majority Owners may instruct the Collateral Agent and the Servicer to take or
cause to be taken such action as may be necessary, in the opinion of counsel to
the Majority Owners, to perfect or re-perfect the security interest in the
Financed Vehicles underlying the Receivables in the name of the Trust, including
by amending the title documents of such Financed Vehicles or by such other
reasonable means as may be necessary or prudent, in the opinion of counsel to
the Majority Owners. AmeriCredit hereby appoints the Collateral Agent as its
attorney-in-fact to take any and all steps required to be performed by
AmeriCredit pursuant to this Section 2.5(c) (it being understood that and agreed
that the Collateral Agent shall have no obligation to take such steps with
respect to all perfection or reperfection, except as pursuant to the Transaction
Documents to which it is a party and to which AmeriCredit has paid all
expenses), including execution of certificates of title or any other documents
in the name and stead of AmeriCredit and the Collateral Agent hereby accepts
such appointment.

 

SECTION 2.6. Covenants, Representations, and Warranties of Servicer.

 

(a) The Servicer covenants as follows:

 

(i) Liens in Force. The Financed Vehicle securing each Receivable shall not be
released in whole or in part from the security interest granted by the
Receivable, except upon payment in full of the Receivable or as otherwise
contemplated herein;

 

(ii) No Impairment. The Servicer shall do nothing to impair the rights of the
Trust or the Secured Parties in the Receivables, the Dealer Agreements, the Auto
Loan

 

9



--------------------------------------------------------------------------------

Purchase and Sale Agreements, the Dealer Assignments, the Third-Party Lender
Assignments, the Insurance Policies or the Other Conveyed Property except as
otherwise expressly provided herein;

 

(iii) No Amendments. The Servicer shall not extend or otherwise amend the terms
of any Receivable, except in accordance with Section 2.2; and

 

(iv) Restrictions on Liens. The Servicer shall not (i) create, incur or suffer
to exist, or agree to create, incur or suffer to exist, or consent to cause or
permit in the future (upon the happening of a contingency or otherwise) the
creation, incurrence or existence of any Lien or restriction on transferability
of the Receivables except for the Lien in favor of the Collateral Agent for the
benefit of the Secured Parties and the restrictions on transferability imposed
by this Agreement or (ii) sign or file under the Uniform Commercial Code of any
jurisdiction any financing statement which names AmeriCredit or the Servicer as
a debtor, or sign any security agreement authorizing any secured party
thereunder to file such financing statement, with respect to the Receivables,
except in each case any such instrument solely securing the rights and
preserving the Lien of the Collateral Agent, for the benefit of the Secured
Parties.

 

(v) Notices. Within 10 days after the date any material change in or amendment
to the Credit and Collection Policy is made, the Servicer will deliver to the
Trust, the Collateral Agent and the Agent a copy of the Credit and Collection
Policy then in effect indicating such change or amendment. AmeriCredit shall not
change the Credit and Collection Policy or the manner in which it services the
Receivables in any way that would have a material adverse effect on the
Receivables or the Owners.

 

(b) The Servicer represents and warrants as follows:

 

(i) Representations and Warranties. Each Receivable included in the calculation
of Net Receivables Balance is an Eligible Receivable at the time that it is
included in such calculation;

 

(ii) Organization and Good Standing. The Servicer has been duly organized and is
validly existing and in good standing under the laws of its jurisdiction of
organization, with power, authority and legal right to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and now has, all power,
authority and legal right required to enter into and perform its obligations
under this Agreement and each of the other Transaction Documents to which it is
a party;

 

(iii) Due Qualification. The Servicer is duly qualified to do business as a
foreign corporation, is in good standing and has obtained all necessary licenses
and approvals, in all jurisdictions in which the ownership or lease of property
or the conduct of its business (including the servicing of the Receivables as
required by this Agreement) requires or shall require such qualification;

 

(iv) Power and Authority. The Servicer has the full power and authority to
execute and deliver this Agreement and the other Transaction Documents to which
it is a

 

10



--------------------------------------------------------------------------------

party and to carry out its terms and their terms, respectively, and the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party have been duly authorized by the Servicer by
all necessary corporate action;

 

(v) Binding Obligation. This Agreement and the other Transaction Documents to
which the Servicer is a party shall constitute legal, valid and binding
obligations of the Servicer enforceable in accordance with their respective
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally and by equitable limitations on the availability of specific
remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law;

 

(vi) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which the Servicer is a party,
and the fulfillment of the terms of this Agreement and the Transaction Documents
to which the Servicer is a party, shall not conflict with, result in any breach
of any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the articles of incorporation or bylaws of the
Servicer, or any indenture, agreement, mortgage, deed of trust or other
instrument to which the Servicer is a party or by which it is bound, or result
in the creation or imposition of any Lien upon any of its properties pursuant to
the terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, or violate any law, order, rule or
regulation applicable to the Servicer of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Servicer or any of its properties and do not
require any action by or require the consent of or the filing of any notice with
any Official Body or other Person;

 

(vii) No Proceedings. There are no proceedings or investigations pending or, to
the Servicer’s knowledge, threatened against the Servicer, before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over the Servicer or its properties (A)
asserting the invalidity of this Agreement or any of the Transaction Documents,
(B) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Transaction Documents, or (C) seeking any
determination or ruling that might materially and adversely affect the
performance by the Servicer of its obligations under, or the validity or
enforceability of, this Agreement or any of the Transaction Documents or (D)
that could have a material adverse effect on the Receivables; and

 

(viii) No Consents. The Servicer is not required to obtain the consent of any
other party or any consent, license, approval or authorization, or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery, performance, validity or enforceability of this
Agreement which has not already been obtained.

 

SECTION 2.7. Purchase of Receivables Upon Breach of Covenant or Representation
and Warranty. Upon discovery by either of the Servicer or a Responsible Officer
of the Agent of a breach of any of the covenants set forth in Sections 2.5(a),
2.6(a), 5.1, 5.2, 5.3

 

11



--------------------------------------------------------------------------------

or 5.9, the party discovering such breach shall give prompt written notice to
all of the parties hereto; provided, however, that the failure to give any such
notice shall not affect any obligation of AmeriCredit as Servicer under this
Section. As of the second Accounting Date following its discovery or receipt of
notice of any breach of any covenant set forth in Sections 2.5(a), 2.6(a), 5.1,
5.2, 5.3 or 5.9 which materially and adversely affects the interests of the
Secured Parties in any Receivable (or, at AmeriCredit’s election, the first
Accounting Date so following) or the related Financed Vehicle, AmeriCredit
shall, unless such breach shall have been cured in all material respects by the
last day of the second Settlement Period after such breach, purchase from the
Trust the Receivable affected by such breach and, on the related Determination
Date, AmeriCredit shall pay the related Purchase Amount to the Trust. It is
understood and agreed that the obligation of AmeriCredit to purchase any
Receivable with respect to which such a breach has occurred and is continuing
shall, if such obligation is fulfilled, constitute the sole remedy against
AmeriCredit for such breach available to the Secured Parties or the Collateral
Agent; provided, however, that AmeriCredit shall indemnify the Trust, the
Collateral Agent and the Secured Parties from and against all costs, expenses,
losses, damages, claims and liabilities, including reasonable fees and expenses
of counsel, which may be asserted against or incurred by any of them as a result
of third party claims arising out of the events or facts giving rise to such
breach.

 

SECTION 2.8. Total Servicing Fee; Payment of Certain Expenses by Servicer. On
each Remittance Date, the Servicer shall to the extent provided in Section 2.3
of the Security Agreement be entitled to receive out of the Collection Account
the Servicing Fee for the related Settlement Period. The Servicer shall be
required to pay all expenses incurred by it in connection with its activities
under this Agreement (including taxes imposed on the Servicer, expenses incurred
in connection with distributions and reports made by the Servicer to Secured
Parties and all other fees and expenses of the Agent, the Backup Servicer, the
Collateral Agent or the Owner Trustee, except taxes levied or assessed against
the Trust, and claims against the Trust in respect of indemnification, which
taxes and claims in respect of indemnification against the Trust are expressly
stated to be for the account of AmeriCredit). The Servicer shall be liable for
the fees and expenses of the Backup Servicer, the Owner Trustee, the Custodian,
the Collateral Agent, the Lock-Box Bank (and any fees under the Lock-Box
Agreement) and the Independent Accountants. Notwithstanding the foregoing, if
the Servicer shall not be AmeriCredit, a successor to AmeriCredit as Servicer
including the Backup Servicer permitted by Section 4.3 shall not be liable for
taxes levied or assessed against the Trust or claims against the Trust in
respect of indemnification, or the fees and expenses referred to above.

 

SECTION 2.9. Servicer’s Certificate. No later than 5 p.m. Eastern time on each
Determination Date, the Servicer shall deliver (facsimile delivery being
acceptable) to the Trust, the Agent and the Collateral Agent a Servicer’s
Certificate executed by a Responsible Officer of the Servicer in the form
attached hereto as Exhibit A. The Servicer’s Certificate shall also state
whether to the knowledge of the Servicer a Rapid Amortization Event, Potential
Rapid Amortization Event or Trigger Event has occurred.

 

SECTION 2.10. Notice of Servicer Event of Default. The Servicer shall deliver to
the Trust, the Owner Trustee, the Collateral Agent, the Backup Servicer and the
Agent, promptly after having obtained knowledge thereof, but in no event later
than two (2) Business Days thereafter, written notice in an Officer’s
Certificate of any event which with the giving of notice or lapse of time, or
both, would become a Servicer Event of Default.

 

12



--------------------------------------------------------------------------------

SECTION 2.11. [Reserved].

 

SECTION 2.12. Access to Certain Documentation and Information Regarding
Receivables. The Servicer shall provide to representatives of the Owner Trustee,
the Collateral Agent, the Backup Servicer and the Agent reasonable access to the
documentation regarding the Receivables. In each case, such access shall be
afforded without charge but only upon reasonable request and during normal
business hours. Nothing in this Section shall affect the obligation of the
Servicer to observe any applicable law prohibiting disclosure of information
regarding the Obligors, and the failure of the Servicer to provide access as
provided in this Section as a result of such obligation shall not constitute a
breach of this Section.

 

SECTION 2.13. Monthly Tape. On or before the Remittance Date, but in no event
later than the eighteenth calendar day, of each month, the Servicer will deliver
to the Collateral Agent and the Backup Servicer an electronic transmission in a
format acceptable to the Collateral Agent and the Backup Servicer containing the
information with respect to the Receivables as of the last day of the Settlement
Period relating to such Remittance Date necessary for preparation of the
Servicer’s Certificate relating to the immediately preceding Determination Date
and necessary to review the application of collections as provided in Section
2.3 of the Security Agreement. The Backup Servicer shall use such electronic
transmission to (i) confirm that the Servicer’s Certificate is complete on its
face, (ii) confirm that such tape, diskette or other electronic transmission is
in readable form and (iii) calculate and confirm (A) the aggregate amount
distributable as principal on the related Remittance Date, (B) the aggregate
amount distributable as Carrying Costs on the related Remittance Date, (C) any
amounts distributable on the related Remittance Date which are to be paid with
funds withdrawn from the Spread Account, (D) the Delinquency Ratio on the
related Determination Date, (E) the Cumulative Net Loss Ratio for each Called
Series on the related Determination Date, (F) the Annualized Net Default Rate on
the related Determination Date, (G) the Monthly Net Loss Percentage for each
Called Series on the related Determination Date, (H) the Excess Spread
Percentage on the related Determination Date, (I) the amount on deposit in the
Spread Account on the related Determination Date and (J) the Required Spread
Account Amount on the related Determination Date. The Backup Servicer shall
certify to the Collateral Agent that it has verified the Servicer’s Certificate
in accordance with this Section and shall notify the Servicer, the Agent and the
Collateral Agent of any discrepancies, in each case, on or before the second
Business Day following the Remittance Date. In the event that the Backup
Servicer reports any discrepancies, the Servicer and the Backup Servicer shall
attempt to reconcile such discrepancies prior to the next succeeding Remittance
Date, but in the absence of a reconciliation, the Servicer’s Certificate shall
control for the purpose of calculations and distributions with respect to the
next succeeding Remittance Date. In the event that the Backup Servicer and the
Servicer are unable to reconcile discrepancies with respect to a Servicer’s
Certificate by the next succeeding Remittance Date, the Servicer shall cause the
Independent Accountants, at the Servicer’s expense, to audit the Servicer’s
Certificate and, prior to the last day of the month after the month in which
such Servicer’s Certificate was delivered, reconcile the discrepancies. The
effect, if any, of such reconciliation shall be reflected in the Servicer’s
Certificate for such next succeeding Determination Date. In addition, upon the
occurrence of a Servicer Event of Default

 

13



--------------------------------------------------------------------------------

the Servicer shall, if so requested by the Collateral Agent, the Agent or the
Majority Owners, deliver to the Backup Servicer its Monthly Records within 15
days after demand therefor and a computer tape containing as of the close of
business on the date of demand all of the data maintained by the Servicer in
computer format in connection with servicing the Receivables. Other than the
duties specifically set forth in this Agreement, the Backup Servicer shall have
no obligations hereunder, including, without limitation, to supervise, verify,
monitor or administer the performance of the Servicer. The Backup Servicer shall
have no liability for any actions taken or omitted by the Servicer.

 

SECTION 2.14. Fidelity Bond and Errors and Omissions Policy. The Servicer has
obtained, and shall continue to maintain in full force and effect, a Fidelity
Bond and Errors and Omissions Policy of a type and in such amount as is
customary for servicers engaged in the business of servicing automobile
receivables.

 

SECTION 2.15. Additional Backup Servicer Duties. No later than the fifth (5th)
Business Day after each Remittance Date, the Servicer shall deliver to the
Backup Servicer a computer data file including the Monthly Records with respect
to the Receivables for the Settlement Period relating to such Remittance Date
(the “Monthly Data Report”). No later than the fifth (5th) Business Day
following its receipt from the Servicer of the related Monthly Data Report, the
Backup Servicer shall deliver a report to the Servicer and the Agent in which it
confirms that such Monthly Data Report is in a readable format.

 

ARTICLE III

 

THE SERVICER

 

SECTION 3.1. Liability of Servicer; Indemnities.

 

(a) The Servicer (in its capacity as such) shall be liable hereunder only to the
extent of the obligations in this Agreement specifically undertaken by the
Servicer and the representations made by the Servicer.

 

(b) The Servicer shall defend, indemnify and hold harmless the Trust, the Owner
Trustee, the Collateral Agent, the Backup Servicer, the Agent, their respective
officers, directors, agents and employees, and the Owners from and against any
and all costs, expenses, losses, damages, claims and liabilities, including
reasonable fees and expenses of counsel and expenses of litigation arising out
of or resulting from the use, ownership or operation by the Servicer or any
Affiliate thereof of any Financed Vehicle;

 

(c) The Servicer (when the Servicer is AmeriCredit) shall indemnify, defend and
hold harmless the Trust, the Owner Trustee, the Collateral Agent, the Backup
Servicer, the Agent, their respective officers, directors, agents and employees,
and the Owners from and against any taxes that may at any time be asserted
against any of such parties with respect to the transactions contemplated in
this Agreement, including, without limitation, any sales, gross receipts,
tangible or intangible personal property, privilege or license taxes (but not
including any federal or other income taxes, including franchise taxes asserted
with respect to, and as of the date of, the sale of the Receivables and the
Other Conveyed Property to the Trust or the

 

14



--------------------------------------------------------------------------------

issuance and original sale of the Note) and costs and expenses in defending
against the same. The Servicer (when the Servicer is not AmeriCredit) shall
indemnify, defend and hold harmless the Trust, the Owner Trustee, the Collateral
Agent, the Backup Servicer, the Agent, their respective officers, directors,
agents and employees, and the Owners from and against any taxes with respect to
the sale of Receivables in connection with servicing hereunder that may at any
time be asserted against any of such parties with respect to the transactions
contemplated in this Agreement, including, without limitation, any sales, gross
receipts, tangible or intangible personal property, privilege or license taxes
(but not including any federal or other income taxes, including franchise taxes
asserted with respect to, and as of the date of, the sale of the Receivables and
the Other Conveyed Property to the Trust or the issuance and original sale of
the Note) and costs and expenses in defending against the same.

 

(d) The Servicer shall indemnify, defend and hold harmless the Trust, the Owner
Trustee, the Collateral Agent, the Backup Servicer, the Agent, their respective
officers, directors, agents and employees, and the Owners from and against any
and all costs, expenses, losses, claims, damages, and liabilities to the extent
that such cost, expense, loss, claim, damage, or liability arose out of, or was
imposed upon the Trust, the Owner Trustee, the Collateral Agent, the Backup
Servicer, the Agent or the Owners by reason of the breach of this Agreement by
the Servicer, the gross negligence, misfeasance, or bad faith of the Servicer in
the performance of its duties under this Agreement or by reason of reckless
disregard of its obligations and duties under this Agreement.

 

(e) AmeriCredit shall indemnify, defend and hold harmless the Trust, the Owner
Trustee, the Collateral Agent, the Backup Servicer, the Agent, their respective
officers, directors, agents and employees, and the Owners from and against any
loss, liability or expense incurred by reason of the violation by Servicer or
AWC of federal or state securities laws in connection with the registration or
the sale of the Securities. This section shall survive the termination of this
Agreement, or the earlier removal or resignation of the Owner Trustee,
Collateral Agent, Backup Servicer or Agent.

 

(f) AmeriCredit shall indemnify the Owner Trustee, the Collateral Agent, the
Agent, their respective officers, directors, agents and employees, against any
and all loss, liability or expense, (other than overhead and expenses incurred
in the normal course of business) incurred by each of them in connection with
the acceptance or administration of the Trust and the performance of their
duties under the Transaction Documents other than if such loss, liability or
expense was incurred by the Owner Trustee, the Collateral Agent or the Agent as
a result of any such entity’s willful misconduct, bad faith or gross negligence.

 

(g) Indemnification under this Article shall survive the termination of the
Transaction Documents or the resignation and removal of the Owner Trustee and
shall include, without limitation, reasonable fees and expenses of counsel and
expenses of litigation. If the Servicer has made any indemnity payments pursuant
to this Article and the recipient thereafter collects any of such amounts from
others, the recipient shall promptly repay such amounts collected to the
Servicer, without interest.

 

15



--------------------------------------------------------------------------------

SECTION 3.2. Merger or Consolidation of, or Assumption of the Obligations of the
Servicer or Backup Servicer.

 

(a) AmeriCredit shall not merge or consolidate with any other person, convey,
transfer or lease substantially all its assets as an entirety to another Person,
or permit any other Person to become the successor to AmeriCredit’s business
unless, after the merger, consolidation, conveyance, transfer, lease or
succession, the successor or surviving entity shall be capable of fulfilling the
duties of AmeriCredit contained in this Agreement and, if the surviving entity
shall not be AmeriCredit or the debt rating of AmeriCredit Corp. from S&P or
Moody’s would be lowered as a result of such transaction, shall be acceptable to
the Agent in the Agent’s sole discretion. Any corporation (i) into which
AmeriCredit may be merged or consolidated, (ii) resulting from any merger or
consolidation to which AmeriCredit shall be a party, (iii) which acquires by
conveyance, transfer, or lease substantially all of the assets of AmeriCredit,
or (iv) succeeding to the business of AmeriCredit, in any of the foregoing cases
shall execute an agreement of assumption to perform every obligation of
AmeriCredit under this Agreement and, whether or not such assumption agreement
is executed, shall be the successor to AmeriCredit under this Agreement without
the execution or filing of any paper or any further act on the part of any of
the parties to this Agreement, anything in this Agreement to the contrary
notwithstanding; provided, however, that nothing contained herein shall be
deemed to release AmeriCredit from any obligation. AmeriCredit shall provide
notice of any merger, consolidation or succession pursuant to this Section to
the Collateral Agent, the Owners, the Agent and each Rating Agency.
Notwithstanding the foregoing, AmeriCredit shall not merge or consolidate with
any other Person or permit any other Person to become a successor to
AmeriCredit’s business, unless (x) immediately after giving effect to such
transaction, no representation or warranty made pursuant to Section 2.6 shall
have been breached (for purposes hereof, such representations and warranties
shall speak as of the date of the consummation of such transaction) and no Rapid
Amortization Event or Potential Rapid Amortization Event shall have occurred and
be continuing, (y) AmeriCredit shall have delivered to the Collateral Agent,
Owner Trustee, Backup Servicer, the Rating Agencies and the Agent an Officer’s
Certificate and an Opinion of Counsel each stating that such consolidation,
merger or succession and such agreement of assumption comply with this Section
and that all conditions precedent, if any, provided for in this Agreement
relating to such transaction have been complied with, and (z) AmeriCredit shall
have delivered to the Collateral Agent, the Rating Agencies and the Agent an
Opinion of Counsel, stating in the opinion of such counsel, either (A) all
financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary to preserve and protect the interest
of the Trust in the Receivables and the Other Conveyed Property and reciting the
details of the filings or (B) no such action shall be necessary to preserve and
protect such interest.

 

(b) Any corporation (i) into which the Backup Servicer may be merged or
consolidated, (ii) resulting from any merger or consolidation to which the
Backup Servicer shall be a party, (iii) which acquires by conveyance, transfer
or lease substantially all of the assets of the Backup Servicer, or (iv)
succeeding to the business of the Backup Servicer, in any of the foregoing cases
shall execute an agreement of assumption to perform every obligation of the
Backup Servicer under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to the Backup Servicer under this
Agreement without the execution or filing of any paper or any further act on the
part of any of the parties to this Agreement, anything in this Agreement to the
contrary notwithstanding; provided, however, that nothing contained herein shall
be deemed to release the Backup Servicer from any obligation.

 

16



--------------------------------------------------------------------------------

SECTION 3.3. Limitation on Liability of Servicer, Backup Servicer and Others.

 

(a) None of AmeriCredit, the Backup Servicer or any of the directors or officers
or employees or agents of AmeriCredit or Backup Servicer shall be under any
liability to the Trust or the Secured Parties, except as provided in this
Agreement, for any action taken or for refraining from the taking of any action
pursuant to this Agreement; provided, however, that this provision shall not
protect AmeriCredit, the Backup Servicer or any such person against any
liability that would otherwise be imposed by reason of a breach of this
Agreement or willful misfeasance, bad faith or gross negligence (excluding
errors in judgment) in the performance of duties; provided further that this
provision shall not affect any liability to indemnify the Collateral Agent and
the Owner Trustee for costs, taxes, expenses, claims, liabilities, losses or
damages paid by the Collateral Agent and the Owner Trustee, in their individual
capacities. AmeriCredit, the Backup Servicer and any director, officer, employee
or agent of AmeriCredit or Backup Servicer may rely in good faith on the written
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.

 

(b) The Backup Servicer shall not be liable for any obligation of the Servicer
contained in this Agreement or for any errors of the Servicer contained in any
computer tape, certificate or other data or document delivered to the Backup
Servicer hereunder or on which the Backup Servicer must rely in order to perform
its obligations hereunder, and the Owner Trustee, the Collateral Agent, the
Agent, the Backup Servicer, AWC and the Owners shall look only to the Servicer
to perform such obligations. The Backup Servicer, Collateral Agent, the Owner
Trustee, the Agent and the Custodian shall have no responsibility and shall not
be in default hereunder or incur any liability for any failure, error,
malfunction or any delay in carrying out any of their respective duties under
this Agreement if such failure or delay results from the Backup Servicer acting
in accordance with information prepared or supplied by a Person other than the
Backup Servicer (or contractual agents) or the failure of any such other Person
to prepare or provide such information. The Backup Servicer shall have no
responsibility, shall not be in default and shall incur no liability for (i) any
act or failure to act of any third party (other than its contractual agents),
including the Servicer or the Owner Trustee, (ii) any inaccuracy or omission in
a notice or communication received by the Backup Servicer from any third party
(other than its contractual agents), (iii) the invalidity or unenforceability of
any Receivable under applicable law, (iv) the breach or inaccuracy of any
representation or warranty made with respect to any Receivable, or (v) the acts
or omissions of any successor Backup Servicer.

 

(c) The parties expressly acknowledge and consent to Wells Fargo Bank, National
Association acting in the possible dual capacity of Backup Servicer or successor
Servicer and in the capacity as Collateral Agent. Wells Fargo Bank, National
Association may, in such dual or other capacity, discharge its separate
functions fully, without hindrance or regard to conflict of interest principles,
duty of loyalty principles or other breach of fiduciary duties to the extent
that any such conflict or breach arises from the performance Wells Fargo Bank,
National Association of express duties set forth in the this Agreement in any of
such capacities,

 

17



--------------------------------------------------------------------------------

all of which defenses, claims or assertions are hereby expressly waived by the
other parties hereto and the Owners except in the case of gross negligence and
willful misconduct by Wells Fargo Bank, National Association.

 

SECTION 3.4. Delegation of Duties. The Servicer may delegate duties under this
Agreement to an Affiliate of AmeriCredit with the prior written consent of the
Agent; provided, that the Servicer may delegate its duties hereunder with
respect to the servicing of and collections on certain Receivables to
AmeriCredit Financial Services of Canada Ltd. without first obtaining the
consent of the Agent or any other Person. The Servicer also may at any time
perform through sub-contractors the specific duties of (i) repossession of
Financed Vehicles, (ii) tracking Financed Vehicles’ insurance and (iii) pursuing
the collection of deficiency balances on certain Liquidated Receivables, in each
case, without the consent of the Agent and may perform other specific duties
through such sub-contractors in accordance with Servicer’s customary servicing
policies and procedures. Neither AmeriCredit nor any party acting as Servicer
hereunder shall appoint any subservicer hereunder without the prior written
consent of the Agent. Notwithstanding anything herein to the contrary, no
delegation or sub-contracting by the Servicer of any of its duties hereunder
shall relieve the Servicer of its responsibility with respect to such duties.

 

SECTION 3.5. Servicer and Backup Servicer Not to Resign. Subject to the
provisions of Section 3.2, neither the Servicer nor the Backup Servicer shall
resign from the obligations and duties imposed on it by this Agreement as
Servicer or Backup Servicer except upon a determination that by reason of a
change in legal requirements the performance of its duties under this Agreement
would cause it to be in violation of such legal requirements in a manner which
would have a material adverse effect on the Servicer or the Backup Servicer, as
the case may be, and the Agent does not elect to waive the obligations of the
Servicer or the Backup Servicer, as the case may be, to perform the duties which
render it legally unable to act or to delegate those duties to another Person.
Any such determination permitting the resignation of the Servicer or Backup
Servicer shall be evidenced by an Opinion of Counsel to such effect delivered
and acceptable to the Agent. No resignation of the Servicer shall become
effective until the Backup Servicer or an entity acceptable to the Agent shall
have assumed the responsibilities and obligations of the Servicer. No
resignation of the Backup Servicer shall become effective until, an entity
acceptable to the Agent shall have assumed the responsibilities and obligations
of the Backup Servicer; provided, however, that (i) in the event a successor
Backup Servicer is not appointed within 60 days after the Backup Servicer has
given notice of its resignation and has provided the Opinion of Counsel required
by this Section, the Backup Servicer may petition a court for its removal, (ii)
the Backup Servicer may resign with the written consent of the Agent and (iii)
if Wells Fargo Bank, National Association resigns as the Collateral Agent under
the Security Agreement it will no longer be the Backup Servicer.

 

SECTION 3.6. Administrative Duties of AmeriCredit; Duties with Respect to the
Transaction Documents. (a) AmeriCredit shall perform the duties of the Trust
under the Transaction Documents. In furtherance of the foregoing, AmeriCredit
shall consult with the Owner Trustee as AmeriCredit deems appropriate regarding
the duties of the Trust under the Transaction Documents. AmeriCredit shall
monitor the performance of the Trust and shall advise the Owner Trustee when
action is necessary to comply with the Trust’s duties under the Transaction
Documents. AmeriCredit shall prepare for execution by the Owner Trustee or shall

 

18



--------------------------------------------------------------------------------

cause the preparation by other appropriate Persons of all such documents,
reports, filings, instruments, certificates and opinions as it shall be the duty
of the Trust or the Owner Trustee to prepare, file or deliver pursuant to the
Transaction Documents.

 

(b) Duties with Respect to the Trust.

 

(i) In addition to the duties of the Servicer set forth in this Agreement or any
of the Transaction Documents, AmeriCredit shall perform such calculations and
shall prepare, or shall cause the preparation, for execution by the Owner
Trustee or other appropriate Persons of all such documents, reports, filings,
instruments, certificates and opinions as it shall be the duty of the Trust to
prepare, file or deliver pursuant to state and federal tax and securities laws.
AmeriCredit shall administer, perform or supervise the performance of such other
activities in connection with the Trust as are not covered by any of the
foregoing provisions and as are expressly requested by the Owner Trustee and are
reasonably within the capability of AmeriCredit.

 

(ii) Notwithstanding anything in this Agreement or any of the Transaction
Documents to the contrary, AmeriCredit shall be responsible for promptly
notifying the Owner Trustee in the event that any withholding tax is imposed on
the Trust’s payments (or allocations of income) to an Owner. Any such notice
shall be in writing and specify the amount of any withholding tax required to be
withheld by the Owner Trustee pursuant to such provision.

 

(c) Records. AmeriCredit shall maintain appropriate books of account and records
relating to services performed under this Agreement and as required by the
Transaction Documents, which books of account and records shall be accessible
for inspection by the Owner Trustee at any time during normal business hours.

 

(d) Additional Information to be Furnished to the Trust. AmeriCredit shall
furnish to the Owner Trustee from time to time such additional information
regarding the Trust or the Transaction Documents as the Owner Trustee shall
reasonably request.

 

ARTICLE IV

 

SERVICER TERMINATION

 

SECTION 4.1. Servicer Event of Default. For purposes of this Agreement, each of
the following shall constitute a “Servicer Event of Default”:

 

(a) Any failure by the Servicer to make any payment, transfer or deposit for the
benefit of the Secured Parties in accordance with the terms of any Transaction
Document, which failure continues unremedied for a period of two (2) Business
Days after the Servicer’s obligation to make such payment, transfer or deposit
arises;

 

(b) Failure on the part of the Servicer to deliver any Servicer’s Certificate
pursuant to Section 2.9 duly within one (1) Business Day of the Determination
Date on which such Servicer’s Certificate was due to be delivered;

 

19



--------------------------------------------------------------------------------

(c) Failure on the part of the Servicer to repurchase any Receivable that it is
required to repurchase pursuant to the terms of any Transaction Document, which
failure continues unremedied for a period of two (2) Business Days after the
Servicer’s obligation to repurchase such Receivable arises;

 

(d) Failure on the part of the Servicer to duly observe the covenant set forth
in Section 3.2;

 

(e) Failure on the part of the Servicer to duly observe or perform any other
covenants or agreements of the Servicer set forth in this Agreement or any other
Transaction Document, which failure (i) materially adversely affects the Trust
or the rights of the Owners, and (ii) continues unremedied for a period of 30
days after knowledge thereof by the Servicer or after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to the Servicer by the Collateral Agent;

 

(f) Any representation, warranty or statement of the Servicer made in this
Agreement, any other Transaction Document or any certificate, report or other
writing delivered pursuant hereto or thereto shall prove to be incorrect in any
material respect as of the time when the same shall have been made (excluding,
however, any representation or warranty relating to the characterization of any
Receivable as an “Eligible Receivable”), and the incorrectness of such
representation, warranty or statement has a material adverse effect on the Trust
or the Owners and, within 30 days after knowledge thereof by the Servicer or
after written notice thereof shall have been given to the Servicer by the
Collateral Agent or the circumstances or condition in respect of which such
representation, warranty or statement was incorrect shall not have been
eliminated or otherwise cured;

 

(g) The entry of a decree or order for relief by a court or regulatory authority
having jurisdiction in respect of the Servicer in an involuntary case under the
federal bankruptcy laws, as now or hereafter in effect, or another present or
future, federal bankruptcy, insolvency or similar law, or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Servicer or of any substantial part of its property or ordering the
winding up or liquidation of the affairs of the Servicer and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days or the commencement of an involuntary case under the federal bankruptcy
laws, as now or hereinafter in effect, or another present or future federal or
state bankruptcy, insolvency or similar law and such case is not dismissed
within 60 days;

 

(h) The commencement by the Servicer of a voluntary case under the federal
bankruptcy laws, as now or hereafter in effect, or any other present or future,
federal or state, bankruptcy, insolvency or similar law, or the consent by the
Servicer to the appointment of or taking possession by a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Servicer or of any substantial part of its property or the making by the
Servicer of an assignment for the benefit of creditors or the failure by the
Servicer generally to pay its debts as such debts become due or the taking of
corporate action by the Servicer in furtherance of any of the foregoing;

 

(i) The Servicer shall materially modify the Credit and Collection Policy,
unless

 

20



--------------------------------------------------------------------------------

it has given the Agent prompt notification of such modification and the Agent
has determined in its reasonable discretion that such modification does not
materially and adversely affect the Owners;

 

(j) The occurrence of a “Servicer Event of Default”, “Servicer Termination
Event” or similarly denominated event under any other agreement pursuant to
which AmeriCredit or an Affiliate thereof acts as servicer with respect to
receivables similar to the Receivables and AmeriCredit or such Affiliate is
terminated as servicer under such agreement as a result of the occurrence of
such event; and

 

(k) A Rapid Amortization Event shall have occurred and is continuing.

 

SECTION 4.2. Consequences of a Servicer Event of Default. If a Servicer Event of
Default shall occur and be continuing, the Agent, by notice given in writing to
the Servicer and to the Collateral Agent may terminate all of the rights and
obligations of the Servicer under this Agreement. On or after the receipt by the
Servicer of such written notice or upon termination of the term of the Servicer,
all authority, power, obligations and responsibilities of the Servicer under
this Agreement, whether with respect to the Note, the Receivables or the Other
Conveyed Property or otherwise, automatically shall pass to, be vested in and
become obligations and responsibilities of the Backup Servicer (or such other
successor Servicer appointed by the Collateral Agent); provided, however, that
the successor Servicer shall have no liability with respect to any obligation
which was required to be performed by the terminated Servicer prior to the date
that the successor Servicer becomes the Servicer or any claim of a third party
based on any alleged action or inaction of the terminated Servicer; provided
further, that the successor Servicer shall not be obligated to service the
Receivables in accordance with the Credit and Collection Policy, but rather
shall be obligated to follow the standards, policies and procedures it follows
with respect to all comparable receivables that it services for itself or
others. The successor Servicer is authorized and empowered by this Agreement to
execute and deliver, on behalf of the terminated Servicer, as attorney-in-fact
or otherwise, any and all documents and other instruments and to do or
accomplish all other acts or things necessary or appropriate to effect the
purposes of such notice of termination, whether to complete the transfer and
endorsement of the Receivables and the Other Conveyed Property and related
documents to show the Trust as lienholder or secured party on the related Lien
Certificates, or otherwise. The terminated Servicer agrees to cooperate with the
successor Servicer in effecting the termination of the responsibilities and
rights of the terminated Servicer under this Agreement, including, without
limitation, the transfer to the successor Servicer for administration by it of
all cash amounts that shall at the time be held by the terminated Servicer for
deposit, or have been deposited by the terminated Servicer, in the Collection
Account or thereafter received with respect to the Receivables and the delivery
to the successor Servicer of all Receivable Files and Monthly Records and a
computer tape in readable form as of the most recent Business Day containing all
information necessary to enable the successor Servicer or a successor Servicer
to service the Receivables and the Other Conveyed Property. If requested by the
Agent, the successor Servicer shall terminate the Lock-Box Agreement and direct
the Obligors to make all payments under the Receivables directly to the
successor Servicer (in which event the successor Servicer shall process such
payments in accordance with Section 2.2(e)), or to a Lock-Box established by the
successor Servicer at the direction of the Agent at the successor Servicer’s
expense. The terminated Servicer shall grant the Collateral Agent, the successor
Servicer and the Agent reasonable access to the terminated Servicer’s premises
at the terminated Servicer’s expense.

 

21



--------------------------------------------------------------------------------

SECTION 4.3. Appointment of Successor.

 

(a) On and after the time the Servicer receives a notice of termination pursuant
to Section 4.2 or upon the resignation of the Servicer pursuant to Section 3.5,
the Backup Servicer shall be the successor in all respects to the Servicer in
its capacity as servicer under this Agreement and the transactions set forth or
provided for in this Agreement, and shall be subject to all the rights,
responsibilities, restrictions, duties, liabilities and termination provisions
relating thereto placed on the Servicer by the terms and provisions of this
Agreement except as otherwise stated herein. The Collateral Agent and such
successor shall take such action, consistent with this Agreement, as shall be
necessary to effectuate any such succession. If a successor Servicer is acting
as Servicer hereunder, it shall be subject to upon the occurrence of any
Servicer Event of Default applicable to it as Servicer.

 

(b) Notwithstanding the above, if the Backup Servicer shall be legally unable to
act as Servicer, the Backup Servicer or the Agent may petition a court of
competent jurisdiction to appoint any Person as the successor to the Servicer.
Pending appointment pursuant to the preceding sentence, the Backup Servicer
shall act as successor Servicer unless it is legally unable to do so, in which
event the outgoing Servicer shall continue to act as Servicer until a successor
has been appointed and accepted such appointment. Subject to Section 3.5, no
provision of this Agreement shall be construed as relieving the Backup Servicer
of its obligation to succeed as successor Servicer upon the termination of the
Servicer pursuant to Section 4.2 or the resignation of the Servicer pursuant to
Section 3.5. If upon the termination of the Servicer pursuant to Section 4.2 or
the resignation of the Servicer pursuant to Section 3.5, the Collateral Agent
appoints a successor Servicer other than the Backup Servicer, the Backup
Servicer shall not be relieved of its duties as Backup Servicer hereunder.

 

(c) Any successor Servicer shall be entitled to such compensation (whether
payable out of the Collection Account or otherwise) as the Servicer would have
been entitled to under this Agreement if the Servicer had not resigned or been
terminated hereunder. If any successor Servicer is appointed as a result of the
Backup Servicer’s refusal (in breach of the terms of this Agreement) to act as
Servicer although it is legally able to do so, the Agent and such successor
Servicer may agree on reasonable additional compensation to be paid to such
successor Servicer by the Backup Servicer, which additional compensation shall
be paid by such breaching Backup Servicer in its individual capacity and solely
out of its own funds; provided, however, it being understood and agreed that the
Agent shall give prior notice to the Backup Servicer with respect to the
appointment of such successor and the payment of additional compensation, if
any. If any successor Servicer is appointed for any reason other than the Backup
Servicer’s refusal to act as Servicer although legally able to do so, the Backup
Servicer shall not be liable for any Servicing Fee, additional compensation or
other amounts to be paid to such successor Servicer in connection with its
assumption and performance of the servicing duties described herein.

 

22



--------------------------------------------------------------------------------

SECTION 4.4. Notification to Owners. Upon any termination of, expiration of the
term of or appointment of a successor to, the Servicer, the Collateral Agent
shall give prompt written notice thereof to each Secured Party and to the Rating
Agencies.

 

SECTION 4.5. Waiver of Past Defaults. The Agent may, on behalf of all Secured
Parties, waive any default by the Servicer in the performance of its obligations
hereunder and its consequences. Upon any such waiver of a past default, such
default shall cease to exist, and any Servicer Event of Default arising
therefrom shall be deemed to have been remedied for every purpose of this
Agreement. No such waiver shall extend to any subsequent or other default or
impair any right consequent thereto.

 

ARTICLE V

 

THE CUSTODIAN

 

SECTION 5.1. Appointment of Custodian; Acknowledgment of Receipt. Subject to the
terms and conditions hereof, the Collateral Agent hereby revocably appoints the
Custodian and the Custodian hereby accepts such appointment, as custodian and
bailee on behalf of the Collateral Agent (for the benefit of the Secured
Parties) to maintain exclusive custody of the Receivable Files relating to the
Receivables from time to time held as part of the Collateral; provided, however,
that neither the Collateral Agent nor any Secured Party shall be responsible for
the acts or omissions of the Custodian. In performing its duties hereunder, the
Custodian agrees to act with that degree of care, skill and attention that a
commercial bank acting in the capacity of a custodian would exercise with
respect to files relating to comparable automotive or other receivables that it
services or holds for itself or others, and, in any event, to exercise at least
that degree of care, skill and attention that it exercises with respect to its
own assets. The Custodian, as of each Funding Date with respect to the
Receivables sold or contributed on such date, hereby acknowledges receipt of the
Receivable File for each Receivable listed in the Schedules of Receivables
attached to the related Supplement, subject to any exceptions noted on the
applicable Custodian’s Acknowledgment. As evidence of its acknowledgement of
such receipt of such Receivables Files, the Custodian shall execute and deliver
on each Borrowing Date with respect to the Receivables sold or contributed on
such date, the Custodian’s Acknowledgement in the form attached hereto as
Schedule A.

 

SECTION 5.2. Maintenance of Receivables Files at Office. The Custodian agrees to
maintain the Receivable Files at 4001 Embarcadero Drive, Arlington, Texas 76014
or at such other office as shall from time to time be identified to the
Collateral Agent and the Agent, and the Custodian will hold the Receivable Files
in such office on behalf of the Collateral Agent (for the benefit of the Secured
Parties), clearly identified on its records as being separate from any other
instruments and files, including other instruments and files held by the
Custodian, and in compliance with Section 5.3(b) hereof.

 

SECTION 5.3. Duties of Custodian.

 

(a) Safekeeping. The Custodian shall hold the Receivable Files on behalf of the
Collateral Agent (for the benefit of the Secured Parties) clearly identified as
being separate from

 

23



--------------------------------------------------------------------------------

all other files or records maintained by the Custodian, whether at the same or
any other location, and shall maintain such accurate and complete accounts,
records or computer systems pertaining to each Receivable File as are required
to comply with the terms and conditions of the Security Agreement. Each
Receivable shall be identified on the books and records of the Custodian in a
manner that (i) is consistent with the practices of a commercial bank acting in
the capacity of custodian with respect to similar receivables, (ii) indicates
that the Receivables are held by the Custodian on behalf of the Collateral Agent
and (iii) is otherwise necessary, as reasonably determined by the Custodian, to
comply with the terms of this Agreement. The Custodian shall conduct, or cause
to be conducted, periodic physical inspections of the Receivable Files held by
it under this Agreement, and of the related accounts, records and computer
systems, in such a manner as shall enable the Collateral Agent, the Agent and
the Custodian to verify the accuracy of the Custodian’s inventory and
recordkeeping. Such inspections shall be conducted at such times, in such manner
and by such persons, including, without limitation, independent accountants, as
the Collateral Agent or the Agent may request and the cost of such inspections
shall be borne by the Custodian. The Custodian shall promptly report to the
Collateral Agent and the Agent any failure on the Custodian’s part to hold the
Receivable Files and maintain its accounts, records and computer systems as
herein provided and the Custodian shall promptly take appropriate action to
remedy any such failure. Notwithstanding the above, upon a Servicer Event of
Default, on or prior to each Borrowing Date, with respect to the Receivables
sold on such dates, the Custodian shall make copies or other electronic file
records (e.g., diskettes, CD’s, etc.) (the “Copies”) of the Receivable Files and
shall deliver such Copies to the Collateral Agent and the Collateral Agent shall
hold such Copies on behalf of the Secured Parties. Subject to Section 5.3(c)
hereof, the Custodian shall at all times maintain the original of the fully
executed original retail installment sales contract or promissory note and of
the Lien Certificate or application therefore, if no such Lien Certificate has
yet been issued, relating to each Receivable in a fire proof vault.

 

(b) Access to Records. The Custodian shall, subject only to the Custodian’s
security requirements applicable to its own employees having access to similar
records held by the Custodian, which requirements shall be consistent with the
practices of a commercial bank acting in the capacity of custodian with respect
to similar files or records, and at such times as may be reasonably imposed by
the Custodian, permit only the Backup Servicer and the Collateral Agent or their
duly authorized representatives, attorneys or auditors to inspect the Receivable
Files and the related accounts, records, and computer systems maintained by the
Custodian pursuant hereto at such times as any of the Backup Servicer or the
Collateral Agent may reasonably request.

 

(c) Release of Documents. The Custodian shall release such Receivable in the
Receivable Files to the Servicer only (1) upon payment in full of such
Receivable or (2) as required from time to time as appropriate for servicing and
enforcing any Receivable but, in the case of clause (1) or (2), only as is
consistent with the terms of the Note Purchase Agreement and the Security
Agreement.

 

(d) Administration; Reports. The Custodian shall, in general, attend to all
ministerial matters in connection with maintaining custody of the Receivable
Files on behalf of the Collateral Agent. In addition, the Custodian shall assist
the Collateral Agent or the Servicer, as the case may be, in the preparation of
any routine reports to Secured Parties or to regulatory bodies, to the extent
necessitated by the Custodian’s custody of the Receivable Files.

 

24



--------------------------------------------------------------------------------

(e) Review of Lien Certificates. Upon the written request of the Agent, the
Custodian shall deliver to the Collateral Agent, within 2 days of such request,
a listing of all Receivables with respect to which a Lien Certificate, showing
AmeriCredit (or a Titled Third-Party Lender) as secured party, was not included
in the related Receivable File as of the date of such request.

 

SECTION 5.4. Instructions; Authority to Act. The Custodian shall be deemed to
have received proper instructions with respect to the Receivable Files upon its
receipt of written instructions signed by a Responsible Officer of the
Collateral Agent. Such instructions may be general or specific in terms.

 

SECTION 5.5. Custodian Fee. For its services under this Agreement, the Custodian
shall be entitled to reasonable compensation to be paid by the Servicer.

 

SECTION 5.6. Indemnification by the Custodian. The Custodian agrees to indemnify
the Secured Parties, the Trust, the Agent, the Owner Trustee and the Collateral
Agent for any and all liabilities, obligations, losses, damage, payments, costs
or expenses of any kind whatsoever (including the fees and expenses of counsel)
that may be imposed on, incurred or asserted against any of the Secured Parties,
the Trust, the Agent, the Owner Trustee and the Collateral Agent as the result
of any act or omission in any way relating to the maintenance and custody by the
Custodian of the Receivable Files or any default by the Custodian of its
obligations hereunder; provided, however, that the Custodian shall not be liable
to any party indemnified hereunder for any portion of any such liabilities,
obligations, losses, damages, payments or costs or expenses as are due to the
willful misfeasance, bad faith or gross negligence of such indemnified party.

 

SECTION 5.7. Advice of Counsel. The Custodian shall be entitled to rely and act
upon advice of counsel with respect to its performance hereunder as custodian
and shall be without liability for any action reasonably taken in good faith
pursuant to such advice, provided that such action is not in violation of
applicable federal or state law.

 

SECTION 5.8. Effective Period, Termination, and Amendment; Interpretive and
Additional Provisions. The appointment of the Custodian hereunder shall become
effective as of the date hereof and shall continue in full force and effect
until terminated as hereinafter provided. This appointment of the Custodian may
be terminated by either the Collateral Agent, the Agent or the Custodian by
giving written notice to the other parties, such termination to take effect no
sooner than thirty (30) days after the date of such notice in the case of a
termination by the Collateral Agent or the Agent (which thirty (30) day period
may be shorter as set forth in the notice of termination in the case of a
Servicer Event of Default) or ninety (90) days after the date of such notice in
the case of a termination by the Custodian; provided, so long as AmeriCredit is
Custodian, the Custodian shall not resign from the obligations and duties
imposed on it by this Agreement, except upon a determination that by reason of a
change in legal requirements, the performance of its duties under this Agreement
would cause it to be in violation of such legal requirements in a manner which
would have a material adverse effect on it and the Agent does

 

25



--------------------------------------------------------------------------------

not elect to waive the obligations of the Custodian to perform the duties which
render it legally unable to act or to delegate those duties to another Person;
provided, further, that any such determination permitting the resignation of the
Custodian shall be evidenced by an Opinion of Counsel to such effect delivered
and acceptable to the Agent and the Collateral Agent. So long as AmeriCredit is
serving as Custodian, any termination of AmeriCredit as Servicer hereunder shall
terminate AmeriCredit as Custodian under this Agreement; provided, that
AmeriCredit shall continue to serve as Custodian under this Agreement until such
time as all Receivables Files have been delivered to the Collateral Agent
pursuant to the terms of this Section. Immediately after receipt of notice of
termination of this Agreement, the Custodian shall deliver the Receivable Files
to the Collateral Agent on behalf of the Secured Parties, at such place or
places as the Collateral Agent may designate, and the Collateral Agent, or its
agent, as the case may be, shall act as custodian for such Receivables Files on
behalf of the Owners until such times as a successor custodian has been
appointed by the Collateral Agent. (For the avoidance of doubt, during any such
period, the Collateral Agent shall be acting in its capacity as Collateral
Agent, including the standard of care and liability in such capacity, and not as
a successor “Custodian” hereunder.) If, within forty-eight (48) hours after its
termination as Custodian, the Custodian has not delivered the Receivable Files
in accordance with the preceding sentence, the Custodian will permit the
Collateral Agent to enter the premises of the Custodian and remove the
Receivable Files from such premises. In connection with the administration of
this Agreement, the parties may agree from time to time upon the interpretation
of the provisions of this Agreement as may in their joint opinion be consistent
with the general tenor and purposes of this Agreement, any such interpretation
to be signed by all parties and annexed hereto.

 

SECTION 5.9. Representations, Warranties and Covenants of Custodian.

 

(a) The Custodian hereby represents and warrants to, and covenants with, the
Collateral Agent that as of the date hereof and as of each Funding Date:

 

(i) The Custodian is duly organized, validly existing and in good standing under
the laws of the state of its incorporation;

 

(ii) The Custodian has the full power and authority to hold each Receivable File
on behalf of the Collateral Agent, and to execute, deliver and perform, and to
enter into and consummate all transactions contemplated by this Agreement, has
duly authorized the execution, delivery and performance of this Agreement, has
duly executed and delivered this Agreement, and this Agreement constitutes a
legal, valid and binding obligation of the Custodian, enforceable against it in
accordance with its terms, except as enforcement of such terms may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and by the availability of equitable remedies;

 

(iii) The consummation of the transactions contemplated by this Agreement and
the Transaction Documents to which the Custodian is a party, and the fulfillment
of the terms of this Agreement and the Transaction Documents to which the
Custodian is a party, does not conflict with, result in any breach of any of the
terms and provisions of, or constitute (with or without notice or lapse of time)
a default under, the articles of incorporation or bylaws of the Custodian, or
any indenture, agreement, mortgage, deed of

 

26



--------------------------------------------------------------------------------

trust or other instrument to which the Custodian is a party or by which it is
bound, or result in the creation or imposition of any Lien upon any of its
properties pursuant to the terms of any such indenture, agreement, mortgage,
deed of trust or other instrument, other than this Agreement, or violate any
law, order, rule or regulation applicable to the Custodian of any court or of
any federal or state regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Custodian or any of
its properties and do not require any action by or require the consent of or the
filing of any notice with any federal or state regulatory body, administrative
agency or other governmental instrumentality having jurisdiction over the
Custodian or any of its properties or other Person;

 

(iv) There is no litigation pending or, to the Custodian’s knowledge,
threatened, which if determined adversely to the Custodian, would adversely
affect the execution, delivery or enforceability of this Agreement, or any of
the duties or obligations of the Custodian thereunder, or which would have a
material adverse effect on the financial condition of the Custodian;

 

(v) No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Custodian of or compliance by the Custodian with this Agreement or the
consummation of the transactions contemplated hereby or thereby;

 

(vi) Upon written request of the Collateral Agent or the Agent, the Custodian
shall take such steps as requested by the Collateral Agent or the Agent to
protect or maintain any interest in any Receivable; and

 

(vii) The Custodian has not been notified by any party that any third party
claims an interest in the Receivables or is requesting the Custodian to act as a
bailee with respect to the Receivables Files, except such interests that are
created under the Master Receivables Purchase Agreement, the Security Agreement,
the Note Purchase Agreement and any Supplement.

 

(b) The Custodian covenants and warrants to the Collateral Agent and each of the
Secured Parties that as of the date of each Custodian’s Acknowledgment: (i) it
holds no adverse interest, by way of security or otherwise, in any Receivable or
Receivable File; and (ii) the execution of this Agreement and the creation of
the custodial relationship hereunder does not create any interest, by way of
security or otherwise, of the Custodian in or to any Receivable or Receivable
File, other than the Custodian’s rights as custodian hereunder.

 

(c) The Custodian shall, at its own expense, maintain at all times during the
existence of this Agreement and keep in full force and effect, a Fidelity Bond
and Errors and Omissions Policy of a type and in such amount as is customary for
custodians engaged in the business of acting as custodian of automobile
receivables and shall maintain any other similar insurance policies that are
customarily maintained by custodians engaged in the business of acting as
custodian of automobile receivables. A certificate of the respective insurer as
to each such policy or a blanket policy for such coverage shall be furnished to
the Collateral Agent and the Agent containing the insurer’s statement or
endorsement that such insurance shall not terminate prior to receipt by such
party, by certified mail, of ten (10) days advance notice thereof.

 

27



--------------------------------------------------------------------------------

ARTICLE VI

 

MISCELLANEOUS

 

SECTION 6.1. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflict of law provisions thereof.

 

SECTION 6.2. Notices. All demands, notices and communications hereunder shall be
in writing (including bank wire, telex, telecopy or electronic facsimile
transmission or similar writing) and shall be given to the other party at its
address or telecopy number set forth below or at such other address or telecopy
number as such party may hereafter specify for the purposes of notice to such
party. Each such notice or other communication shall be effective (i) if given
by telecopy, when such telecopy is transmitted to the telecopy number specified
in this Section and confirmation is received, (ii) if given by mail three (3)
Business Days following such posting, if postage prepaid, or if sent via U.S.
certified or registered mail, (iii) if given by overnight courier, one (1)
Business Day after deposit thereof with a national overnight courier service, or
(iv) if given by any other means, when received at the address specified in this
Section.

 

If to the Trust:

 

AmeriCredit Repurchase Trust

Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

Attention: Asset Backed Securities Administration

 

with a copy to:

 

AmeriCredit Financial Services, Inc.

801 Cherry Street - Suite 3900

Fort Worth, Texas 76102

Attention: Chief Financial Officer

 

Telephone: (817) 302-7022

Telecopy: (817) 302-7942

 

28



--------------------------------------------------------------------------------

If to the Servicer or the Custodian:

 

AmeriCredit Financial Services, Inc.

801 Cherry Street - Suite 3900

Fort Worth, Texas 76102

Attention: Chief Financial Officer

 

Telephone: (817) 302-7022

Telecopy: (817) 302-7942

 

If to the Agent:

 

Barclays Bank PLC

200 Park Avenue

New York, New York 10166

Attention: Asset Securitization Group

 

Telephone: (212) 412-3266

Telecopy: (212) 412-6846

 

If to the Collateral Agent:

 

Wells Fargo Bank, National Association

Sixth Street and Marquette Avenue, MAC N9311-161

Minneapolis, Minnesota 55479

Attention: Asset Backed Securities Administration

 

Telephone: (612) 667-8058

Telecopy: (612) 667-3464

 

SECTION 6.3. Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns. In addition, each of the Secured Parties shall be a third party
beneficiary hereof. Concurrently with the appointment of a successor Collateral
Agent under the Security Agreement, the parties hereto shall amend this
Agreement to make said Collateral Agent, the successor to the Collateral Agent
hereunder.

 

SECTION 6.4. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 6.5. Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

 

29



--------------------------------------------------------------------------------

SECTION 6.6. Limitation of Liability of Owner Trustee. It is expressly
understood and agreed by the parties hereto that (a) this Agreement is executed
and delivered by Wilmington Trust Company, not individually or personally but
solely as Owner Trustee of the Trust, in the exercise of the powers and
authority conferred and vested in it, (b) each of the representations,
undertakings and agreements herein made on the part of the Trust is made and
intended not as personal representations, undertakings and agreements by
Wilmington Trust Company but is made and intended for the purpose for binding
only the Trust, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust Company, individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any Person claiming
by, through or under the parties hereto and (d) under no circumstances shall
Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Trust or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Trust under this Agreement or any other Transaction Documents; provided,
however, that no provision of this Agreement shall be construed to relieve the
Owner Trustee from liability for its own grossly negligent action, its own
grossly negligent failure to act, its action in bad faith or its own willful
misconduct.

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed in its name and on its behalf by a duly authorized officer on the day
and year first above written.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

solely in its capacities as Collateral Agent

and Backup Servicer

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

AMERICREDIT FINANCIAL SERVICES, INC.,

as Servicer and Custodian

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

BARCLAYS BANK PLC,

as Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

AMERICREDIT REPURCHASE TRUST

By:

 

WILMINGTON TRUST COMPANY,

   

not in its individual capacity but solely

   

as Owner Trustee

 

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

[Servicing and Custodian Agreement]

 

31



--------------------------------------------------------------------------------

EXHIBIT A

 

Form of Servicer’s Certificate



--------------------------------------------------------------------------------

SCHEDULE A

 

FORM OF CUSTODIAN’S ACKNOWLEDGMENT

 

AmeriCredit Financial Services, Inc. (the “Custodian”), acting as Custodian
under a Servicing and Custodian Agreement, dated as of August 19, 2004 (the
“Servicing and Custodian Agreement”), between the Custodian, AmeriCredit
Repurchase Trust, Wells Fargo Bank, National Association, as Collateral Agent,
and Barclays Bank PLC, as Agent, pursuant to which the Custodian holds on behalf
of the Secured Parties certain Receivable Files (as defined in the Servicing and
Custodian Agreement), hereby acknowledges receipt of the Receivable File for
each Receivable listed in the Schedules of Receivables attached as Exhibits to
the Supplements to the Receivables Purchase Agreement, dated [insert date of the
relevant Supplement], except as noted in the Exception List attached as Schedule
I hereto.

 

IN WITNESS WHEREOF, AmeriCredit Financial Services, Inc., has caused this
acknowledgment to be executed by its duly authorized officer as of this [    ]
day of [            ], [            ].

 

AMERICREDIT FINANCIAL SERVICES, INC.

as Custodian

 

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

SCHEDULE I

 

Custodian Exception List